Citation Nr: 0914336	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  05-36 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
tinea versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty September 1992 to March 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In December 2006, the Veteran was scheduled to 
attend a Travel Board hearing pursuant to his request for 
such a hearing, but records show that he did not report to 
the hearing.  This matter was previously before the Board in 
May 2008 at which time the issue on appeal was remanded for 
additional procedural and evidentiary development.    


FINDING OF FACT

During the pendency of this appeal, the Veteran's tinea 
versicolor has been manifested by symptoms such as 
discoloration and itching and has at its worst covered 30% of 
the entire body and 0% percent of exposed areas, but not more 
than those percentages; and neither constant nor near 
constant corticosteroid or immunosuppressive therapy has been 
required.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
tinea versicolor have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.118, Diagnostic Codes 
7800-7813 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the appellant was provided with initial 
notice of the VCAA in March 2004, which was prior to the June 
2004 adverse decision on appeal.  Therefore, the express 
requirements set out by the Court in Pelegrini have been 
satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In the March 2004 letter and in a December 2005 
letter, the RO informed the claimant of the applicable laws 
and regulations, the evidence needed to substantiate the 
claim decided herein, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board notes that 38 C.F.R. § 3.159 was 
recently revised, effective as of May 30, 2008, and several 
portions of the revisions are pertinent to the claim at 
issue.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Despite this change 
in the regulation, the letters noted above informed the 
appellant that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim and to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-21.  Thus, the Board finds that the notice required by 
the VCAA and implementing regulations was furnished to the 
claimant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claim presently on appeal, the 
Board finds that the appellant is not prejudiced by a 
decision at this time since he was notified in writing in 
March 2006 of the degree of disability and effective date 
elements.  Moreover, this claim is being denied and no 
disability rating or effective date will be assigned.

Also during the pendency of this appeal, the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding an 
increased-compensation claim, pointed out that section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the claimant was provided pertinent information 
in the VCAA notice cited above and in the September 2005 
Statement of the Case and February 2009 Supplemental 
Statement of the Case.  He was also provided with a letter in 
July 2009 that was issued in direct response to the Vazquez 
decision.  This letter specifically informed the claimant of 
the diagnostic criteria pertinent to his skin disability.  
Cumulatively, the claimant was informed of the necessity of 
providing his/her own, or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life OR that the applicable 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result); the claimant was informed that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
code(s); and examples of pertinent medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.

The Board also finds that the RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining medical records identified by the appellant.  
Regarding affording the appellant examinations during the 
pendency of this appeal, the appellant was afforded 
examinations in April 2004 and November 2008 which he 
attended.  Also, as noted above, the appellant was provided 
with the opportunity to attend a Board hearing scheduled in 
December 2006, but he failed to report to the hearing as 
scheduled.  He has not indicated that any additional 
pertinent evidence exists, and there is no indication that 
any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Facts

In September 1994, the RO granted service connection for 
tinea versicolor and assigned a 30 percent evaluation, 
effective in March 1994.

During a VA dermatology consult in December 2003, the Veteran 
reported an itchy skin condition involving his shoulders and 
neck and spreading to his chest.  He said he had been treated 
with a cream that was ineffective, but was not presently 
using anything.  On examination there were hyperpigmented, 
slightly scaly macules on the Veteran's back and shoulders.  
The rash was strongly "KOH+ for [tinea versicolor]."  There 
were also follicular papules and dyschormia on the back.  The 
Veteran was assessed as having tinea versicolor and 
prescribed Diflucan and selenium sulfide shampoo.  He was 
also assessed as having folliculitis with "PIH" and was 
prescribed clindagel.

In March 2004, the Veteran filed a claim for an increased 
rating for his service-connected tinea versicolor claiming 
that the disability had become "much more worse."  The 
Veteran asserted that the disability caused itching, rashes, 
skin irritation, discoloration and flaking.  

In March 2004, the Veteran was seen in a VA ambulatory care 
outpatient clinic for a dermatology consult.  He reported 
that the rash on his back was worse with the medications that 
he had been given and requested that he be seen sooner than 
scheduled.  

A follow up outpatient VA dermatology record in April 2004 
shows that the Veteran began using Diflucan three weeks 
earlier with no improvement.  He complained at that time of a 
rash and pruritis on his back.  On examination there were 
slightly scaly hyperpigmented papules and plaques.  Lesions 
were noted by wood's lamp.  "KOH" test was positive for 
hypae and spores.  The Veteran was assessed as having tinea 
versicolor and was prescribed ketoconazole for one month, 
miconazole cream, and atarax (25 mg).

Findings during an April 2004 VA dermatology examination 
revealed slightly scaly, multiple hyperpigmented papules and 
plaques on the entire posterior back.  There was no 
ulceration, scarring or disfigurement.  Total body surface 
area involved was about 18%.  The examiner diagnosed the 
Veteran as having chronic tinea versicolor of the back, 
recalcitrant to treatment, currently on systemic and topical 
antifungal therapy.

An August 2004 VA progress note from the dermatology clinic 
shows the Veteran's report of no improvement with prescribed 
medications (Diflucan, ketoconazole, topical selenium sulfide 
and topical miconazole).  He reported that his rash was still 
very pruritic.  On examination there were scaly 
hyperpigmented papules and plaques on the Veteran's chest, 
abdomen, nails, and scalp.  He neck was clear.  He was 
assessed as having tinea versicolor, not improving on 
previously used/current regimen.  The physician recommended 
that the Veteran be put on Ketoconazole (200 mg) for two 
weeks and that he change selenium sulfide shampoo to zinc 
pyrithione shampoo.  He also recommended that the Veteran 
change his prescribed miconazole cream to econozole cream.  

Also in August 2004 the Veteran underwent two punch biopsies 
to aid in diagnosing the Veteran.  The biopsy revealed 
leukoderma and fungus.

A VA dermatology clinic progress note in September 2004 shows 
that the Veteran's biopsy sites were well healed.  The 
Veteran was assessed as having tinea versicolor and advised 
to continue his topical regimen including econazole, zinc 
pyrithione shampoo and atarax for itching.  

A follow up VA dermatology record in October 2005 revealed 
findings of scaly, salmon colored, hypopigmented and 
hyperpigmented plaques on the upper back, neck, shoulders, 
chest, and antecubital fossa.  His scalp, face, and lips were 
clear.  

The Veteran stated on his substantive appeal, dated in 
October 2005, that presently 50% of his body was covered by a 
skin "irritant".  He remarked that this condition caused 
him to be uncomfortable showing his skin and that weather 
affected his condition, requiring that he wear additional 
clothing to protect his skin from the sun.  

Findings during a follow up visit with VA in January 2006 
revealed multiple follicular papules on the Veteran's back 
and shoulders in addition to three firm papules on the upper 
back and left shoulder.  Also noted were slightly 
hypopigmented patches on the Veteran's back.  "KOH" test 
was negative.  The Veteran was assessed as having tinea 
versicolor:  resolved with postinflammatory hypopigmentation; 
folliculitis; and keloids x3.  He was prescribed selsun 
shampoo, "BPO" wash and IL TAC 10" x3.

During a January 2008 VA dermatology consult, the Veteran 
complained of dry, itchy, flaky skin on his back that was 
chronic.  He said it was made worse by heat and sweat and 
also reported an itchy keloid on his back.  Findings revealed 
multiple areas of hypopigmentation on the Veteran's back and 
chest as well as a few areas of hyperpigmentation on the left 
upper back.  Also noted was one keloid scar.  He was assessed 
as having tinea versicolor and was prescribed ketoconazole, 
2% shampoo. 

In February 2008, the Veteran was seen by VA for follow up of 
his tinea versicolor.  He reported itching and skin 
discoloration.  He said he had a history of keloids, but that 
this was no longer bothering him.  He reported that his rash 
flared in the summer and with heat.  Examination of the 
Veteran's face, scalp, upper chest and upper back was clear.  
His lower chest, abdomen, and lower back revealed patches of 
hypopigmentation with fine scale.  He was diagnosed as having 
tinea versicolor and advised to use ketoconazole shampoo and 
cream as well as poramasone cream (1%) for itching.  

VA dermatology progress notes in April 2008 and July 2008 
show the Veteran's continued complaints of an itchy rash.  
Findings revealed patches of hypopigmentation on the 
Veteran's chest, abdomen and back without scale.  The Veteran 
was advised to continue using the ketoconazole shampoo and 
cream as well as oral hydroxyzine for pruritis.  During a 
follow up visit in August 2008, the physician stated that 
since all antifungal treatments had failed to improve the 
Veteran's condition, she was starting him on lidex ointment 
for the Veteran's chest, abdomen and back.  

VA dermatology progress notes in September and November 2008 
show the Veteran's complaints of continuing skin 
discoloration and pruritis.  Findings continued to reveal 
hypopigmented patches diffusely over the Veteran's upper and 
lower back, chest and abdomen.  These notes show that all 
prescribed antifungal topicals and orals had failed.  

During a VA dermatology consult in November 2008, the Veteran 
reported off and on again light and dark rashes on his back 
that were flaky in texture.  The Veteran reported that the 
rash had been getting worse over the last few years and had 
spread to the chest and abdomen.  The examiner noted that the 
Veteran had been on multiple medications, including local 
fungal creams and oral medications.  During the last 12 
months the Veteran was noted to have used Ketoconazole 
shampoo twice a day and Clotrimazole 1% topical cream 
followed by a 2 week course of oral ketoconazole, but all 
treatments failed.  The examiner reported that the Veteran 
had recently been started on Pramazone lotion and 
Hydroxyzine, increased from 25 mg to 50 mg due to continued 
itching.  The Veteran denied debilitating episodes in the 
last 12 months.  On examination there were multiple 
hypopigmented, irregularly shaped plaques in different sizes 
on the entire back, chest and abdomen.  They were slightly 
scaly and no erythema was noted.  There were also no 
secondary bacterial infections noted on the exam and no 
ulcerations of the skin.  In addition, there was no 
disfigurement or scarring.  Total body surface area was 
approximately 30 percent.  Exposed body surface area was 0 
percent.  The examiner made reference to a November 2008 
dermatology note reflecting tinea versicolor that was 
spreading, and was most likely incompletely treated and 
spreading, due to Lidex therapy.  He went on to note that the 
Lidex therapy was discontinued and Terbinafine (25 mg) was 
being planned once a day for one month.  The Veteran was 
diagnosed as having tinea versicolor with pruritis, 
recalcitrant to treatment.

III.  Pertinent Law and Discussion

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the pertinent criteria, Diagnostic Code 7813 states 
that tinea conditions should be rated as disfigurement of the 
head, face or neck (Code 7800), scars (Codes 7801-7805), or 
dermatitis (Code 7806), depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2008).

The Veteran is presently rated under Code 7806 for dermatitis 
or eczema.  Under this code, a 30 percent evaluation requires 
that 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past twelve month period.  For the 
maximum 60 percent rating, there must be more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  

As noted above, in order for the Veteran to be entitled to 
the maximum 60% rating under Code 7806, there must be more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas, affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period, would have to be demonstrated.  The Veteran's 
disability does not approximate such a level of disablement.  
The VA dermatology records show that the Veteran's skin 
disability predominantly affects his chest, abdomen and back 
and is productive of itchiness, discoloration and flakiness.  
However, in terms of the pertinent rating criteria, the 
medical evidence does not show that the skin disease affects 
40 percent of the Veteran's entire body or more than 40 
percent of exposed areas.  Rather, the VA examiner in April 
2004 opined that total body surface area involved was 18% and 
the VA examiner in November 2008 estimated it to be 30%.  The 
November 2008 examiner added that the Veteran had 0% exposed 
body surface affected.  While this latter examination clearly 
shows that the Veteran's total body rash has spread since 
2004, this assessment still does not satisfy the criteria for 
a 60 percent rating requiring involvement of more than 40% of 
the entire body or more than 40% of exposed areas.  Moreover, 
systemic (oral or intravenous) therapy on a constant or near-
constant basis has not been indicated such as corticosteroids 
or other immunosuppressive drugs over any 12 month period 
during the appeal period.  In this regard, the Board notes 
that systemic therapy such as corticosteroids or other immuno 
suppressive drugs have not been prescribed for the veteran.  
As to the last 12 months, the VA examiner in November 2008 
remarked that in the last 12 months, the Veteran had been 
treated with Ketoconazole shampoo twice a day, Clotrimazole 
1% topical cream, lamisil cream, and a two week course of 
oral ketoconazole - all of which had failed.  He went on to 
report that the Veteran had recently been started on 
pramaxone lotion and Hydroxyzine (for itching).  Simply put, 
the Veteran's medication history during the appeal period 
does not satisfy the criteria for an increased rating to 60 
percent under Code 7806.  

Diagnostic Code 7800 applies to disfigurement of the head, 
face, or neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.  
While the Veteran's tinea versicolor has been shown at times 
to affect his neck, this is not the primary manifestation of 
this disability, nor does the medical evidence warrant 
evaluating the Veteran's tinea versicolor under this code for 
disfigurement or scars.  In this regard, the VA examiner in 
November 2008 specifically noted that there was no 
disfigurement or scarring.

In conclusion, the evidence of record does not support an 
evaluation in excess of 30 percent for the Veteran's service-
connected tinea versicolor for any period during the course 
of the appeal.  Hart, 21 Vet. App. at 505.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against this claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b).


	ORDER

Entitlement to an evaluation in excess of 30 percent for 
tinea versicolor is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


